Citation Nr: 0025406	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  98-03 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran had active service from February 1968 to 
September 1969.  He died in January 1997.  By rating action 
dated in February 1997 the Department of Veterans Affairs 
(VA) Regional Office (RO), Louisville, Kentucky, denied 
entitlement to service connection for the cause of the 
veteran's death and dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1318.  The appellant appealed 
from those decisions.  She was scheduled for a hearing before 
a member of the Board of Veterans' Appeals (Board) sitting at 
the regional office but without offering any reason, she 
failed to report for the hearing, or request a postponement.  
Her request is therefore considered to be withdrawn.  
38 C.F.R. § 20.704.  The case was initially before the Board 
in September 1999 when it was remanded for further action.  
The case is again before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal regarding the issue of 
service connection for the cause of the veteran's death has 
been obtained by the regional office.

2.  The veteran had established service connection for 
post-traumatic stress disorder as of July 1986.  The 
condition had been rated 100 percent disabling but not 
permanent, effective from November 1994, and he was 
considered incompetent for VA purposes as of December 1995.  

3.  The veteran died in January 1997 due to injuries 
sustained in an automobile accident.  

4.  The evidence does not establish any causal connection 
between the veteran's service connected post-traumatic stress 
disorder and the automobile accident that resulted in his 
death.  

5.  The veteran's service connected conditions had not been 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding his death, the appellant has 
not alleged error in prior ratings, and there is no 
hypothetical basis for a total rating for ten years.   


CONCLUSIONS OF LAW

1.  A service connected disease or disability did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
1991); 38 C.F.R. §§ 3.310, 3.312 (1999).

2.  The appellant has not submitted a well-grounded claim for 
entitlement to dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1318.  38 U.S.C.A. §§ 1318, 5107 (West 
1991); 38 C.F.R. § 3.22 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well-grounded claims; 
that is, claims which are plausible.  If she has not 
presented well-grounded claims, her appeal must fail and 
there is no duty to assist her further in the development of 
the claims because such additional development would be 
futile.  38 U.S.C.A. § 5107(a); effective on and after 
September 1, 1989.  As will be explained below, the Board 
finds that her claim for service connection for the cause of 
the veteran's death is well grounded.  The Board is also 
satisfied that all relevant facts regarding that claim have 
been properly developed to the extent possible.  The Board 
finds that her claim for dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 1318 is not well 
grounded.  

I.  Background

The veteran's death certificate reflects that he died in 
January 1997 as a result of injuries sustained in an 
automobile accident.  An autopsy report reflects that the 
veteran's death was due to multiple blunt force injuries 
sustained as a result of a motor vehicle accident.  His death 
was determined to be accidental.  

Effective in July 1986 service connection had been 
established for post-traumatic stress disorder.  The 
condition was initially rated as 10 percent disabling.  It 
had been rated 100 percent disabling, but not permanent, 
since November 1994.  Service connection was also in effect 
for tinnitus, rated 10 percent disabling and a right hearing 
loss and malaria, each rated noncompensable.  The veteran had 
been determined to be incompetent for VA purposes, effective 
from December 1995.  His VA benefits were being paid to him 
directly under supervision.  

When the veteran was afforded a VA psychiatric examination in 
November 1994 he stated that he could not cope with work or 
people.  He had lost a job five months previously after 
working at a hardware store for about seven months.  He 
became more depressed and had increasing anxiety symptoms.  
He also had marital problems.  He reported that he spent many 
days in his room with the lights out and remained nervous and 
depressed.  He had thought about suicide in the past but had 
never attempted it.  On mental status examination his anxiety 
level was moderately increased.  His mood was moderately 
dysphoric.  He reported experiencing frequent flashbacks of 
Vietnam experiences.  The veteran stated that his wife had 
handled the finances for the previous five years because he 
could not keep up with the bills.  The examiner indicated 
that the veteran was not capable of managing his benefit 
payments in his own best interest without restriction.  He 
considered the veteran unemployable.  The diagnosis was 
chronic post-traumatic stress disorder, severe, with 
depressive features.  

The veteran was afforded a VA psychological examination in 
June 1995.  It was indicated that the problems associated 
with his post-traumatic stress disorder had led to much 
difficulty.  As a result, he was having significant 
difficulty coping with intense stress at the current time.  

The veteran was afforded a VA psychiatric examination in July 
1995.  It was indicated that he had been attending group 
therapy for post-traumatic stress disorder veterans at the 
mental hygiene clinic and saw a psychologist, Dr. Eng for 
individual psychotherapy.  The veteran reported marital 
problems and indicated that he had not been able to work 
since June 1994.  He felt useless most of the time and spent 
his time either sitting in the corner of the house or walking 
around the farm.  He reported that he had had truck accidents 
twice within the last two months since he was not quick 
enough to stop and was not paying enough attention while 
driving.  He stated that he was not able to work since he 
could not deal with the people and could not concentrate.  On 
mental status examination his anxiety level was mildly to 
moderately increased.  His affect was rather blunt.  He 
became shaky at times and had trouble holding onto things.  
He felt useless, worthless and helpless.  His mood was 
moderately to severely depressed.  He admitted to frequent 
suicidal ideation in the past but not the current week.  The 
veteran reported having nightmares three or four times a week 
involving his Vietnam experiences.  He also reported frequent 
flashbacks occurring several times a week.  He had 
significant difficulty concentrating.  The examiner indicated 
that the veteran appeared to be more depressed than when seen 
in November 1994.  He was considered incompetent for VA 
purposes and unemployable.  The psychiatric diagnoses were 
post-traumatic stress disorder, moderately severe and severe 
dysthymia.  

The traffic accident report indicates that the veteran had 
been driving south on an interstate when he apparently lost 
control of the vehicle, running off the shoulder of the 
roadway, going up an embankment and overturning several 
times.  Both the veteran and another individual were ejected 
from the vehicle.  

A statement from [redacted] indicates that she had been in 
the right hand lane and the veteran's vehicle had been two to 
three cars ahead of her.  She stated that the veteran's 
vehicle began fishtailing for no apparent reason.  The 
vehicle veered to the right and began flipping.  

A statement by [redacted] reflected that he and his wife were 
traveling south on the interstate in the left lane when a 
vehicle about 10 to 15 cars ahead of them jackknifed back and 
forth and then turned right onto the dirt embankment and 
began to flip over.  He stated that he did not see any 
vehicles near the vehicle involved in the accident.  

In a January 1998 statement, Erling Eng, Ph.D., indicated 
that he had seen the veteran from June 1995 until January 
1997 when he died in a car accident while driving.  Dr. Eng 
stated that when the veteran came to see him he showed all 
the characteristics of post-traumatic stress disorder related 
to his military experiences.  He noted particular stressors 
in progress notes dated in March and April 1996.  By the time 
the veteran began to see him, he had survived several suicide 
attempts and several car accidents.  As a consequence, his 
treatment was a race against time.  In the end, the veteran's 
shame, guilt and pain took over.  

The regional office later received VA outpatient treatment 
records from 1995 to 1997 reflecting that the veteran was 
observed and treated for various conditions including his 
post-traumatic stress disorder.  When he was seen by Dr. Eng 
in June 1995, it was indicated that, despite being on 
medication and in a therapy group, the veteran came to him in 
desperation after suicide attempts and automobile accidents 
as well as marital problems.  When he was seen by Dr. Eng in 
July 1995 the veteran reported marital problems.  In January 
1996 he reported that his depression was worsening since two 
motor vehicle accidents in May and June.  He blamed the 
accidents on the fact that he was on anti-depressants that 
slowed his reaction time.  

When the veteran was seen in February 1996 he again reported 
marital problems.  In May 1996 a major finding was that the 
veteran had a reduced interest in suicide due to his 
treatment.  In July 1996 he related that his automobile 
accidents had resulted from a slow reaction time resulting 
from his medication.  Although he could become very tired, he 
would just pull over if driving or if at home would go until 
he was overtaken by sleep.  When he was seen in August 1996 
he looked better.  In October 1996 he was keeping to himself 
and showed signs of holding his own with regard to his burden 
of post-traumatic stress disorder.  In November 1996 it was 
indicated that the earlier suicidal thoughts were on hold.  
When he was seen in December 1996 it was indicated that he 
was "holding the fort" at home.  It was also noted that he 
had totaled his truck but escaped without injury.  When he 
was seen on January 6, 1997, he reported that he was 
currently living with his son and would soon move to live 
with his aged mother.  He had definitely benefited from 
getting away from his wife.  

Pursuant to the Board remand, the regional office obtained 
another copy of the state traffic accident report of the 
veteran's January 1997 automobile accident.  The 
investigating policeman indicated thereon that in March 1999 
he had obtained statements from [redacted] and [redacted]. They 
stated that they had been in [redacted] vehicle prior to the 
accident.  The veteran had been driving [redacted] vehicle to 
drop them off at a restaurant.  [redacted] and the veteran then 
went home obtaining the veteran's vehicle and left for 
another city.  The policeman also spoke with [redacted], who 
stated that she could not recall anything about the accident.  

The traffic accident report included a statement by [redacted]
who indicated that when she got into [redacted] car the veteran 
was driving.  As they were taking her to work at a restaurant 
they talked about driving to another city.  The veteran 
stated that he would drive the first part and that [redacted] 
could drive the second part.  They told her that they still 
had to take [redacted] to his aunt's house and go home to switch 
vehicles.  She stated that she arrived at work at about 4:50 
p.m.  The veteran had told [redacted] that he would drive because 
she had been up a long time the night before.  

The traffic accident report also contained a statement by 
[redacted] indicating that his mother was going to take him to 
his aunt's house and the veteran had been driving his 
mother's car.  They had gone to another individual's house to 
drop his brother and sister off and [redacted] needed a ride to 
work.  His mother and the veteran took her to the restaurant 
and then took him to his aunt's house.  On the way they 
agreed that the veteran would drive half way and then they 
were going to switch. After they dropped him off they met his 
aunt and went home and switched to another vehicle.  He never 
knew where they were going because no one told him.  

The regional office also obtained another copy of the autopsy 
report and a toxicology report indicating that no drugs or 
alcohol had been detected.  

In an October 1999 statement, Dr. Eng related that he had 
reviewed his case notes and found evidence for suicidal 
ideation as shown in his note for June 1995, his first 
contact with the veteran.  From then on it remained a 
constant issue in the background of treatment.  He noted that 
a stressor incident had been reported in his note in March 
1996.  Dr. Eng stated that the tie of suicidal ideation and 
car or motorcycle accidents was not unusual for Vietnam 
veterans diagnosed with post-traumatic stress disorder.  He 
stated that both represented psychological regression to the 
intense danger of the combat situation.  

II.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § .3.312.

Service connection may be granted for the cause of death by 
suicide where it is established that, at the time of death, 
there was mental unsoundness due to or the proximate result 
of a service connected disease or injury.  Where no 
reasonable adequate motive for suicide is shown by the 
evidence, it will be considered to have resulted from mental 
unsoundness and the act itself considered to be evidence of 
mental unsoundness.  A reasonable adequate motive for suicide 
may be established by affirmative evidence showing 
circumstances which could lead a rational man to 
self-destruction.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.302.

Benefits shall be paid to a deceased veteran's surviving 
spouse or children in the same manner as if the veteran's 
death is service connected when the following conditions are 
met:  (1) The veteran's death was not caused by his or her 
own willful misconduct; and (2) the veteran was in receipt of 
or entitled to receive (or but for the receipt of military 
retired pay was entitled to receive) compensation at the time 
of death for a service connected disability that either:  (a) 
Was continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death; or (b) was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active duty for a period of not less than five years 
immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. 
§ 3.22.  

In this case, as noted previously, the veteran's death in 
January 1997 resulted from injuries sustained in an 
automobile accident.  The traffic accident report reflects 
that the veteran was traveling south on an interstate when he 
lost control of the vehicle, ran off the road and up an 
embankment and overturned several times.  

At the time of his death, the veteran had established service 
connection for post-traumatic stress disorder that had been 
evaluated as 100 percent disabling since November 1994.  He 
had also been considered incompetent for VA purposes since 
December 1995.  

It has been contended, in effect, that the automobile 
accident and resultant injuries that caused the veteran's 
death were a suicide brought about by his service connected 
post-traumatic stress disorder or, in the alternative, that 
the post-traumatic stress disorder had impaired his 
concentration and that the impaired concentration had caused 
the accident.  In this regard, the record reflects that the 
veteran was severely disabled as a result of the 
post-traumatic stress disorder with symptoms including 
depression and he had had thoughts of suicide on several 
occasions.  He had also been involved in several motor 
vehicle accidents shortly before the accident that resulted 
in his death.  However, there is no independent, objective 
evidence establishing that the veteran's fatal automobile 
accident was a result of suicide or that his post-traumatic 
stress disorder was otherwise a cause or contributing factor 
to the accident.  When he was seen on an outpatient basis by 
the VA in May 1996 it was indicated that he had reduced 
interest in suicide due to the treatment for his psychiatric 
disability.  When he was seen in August 1996 it was noted 
that he was looking better.  In October 1996 it was stated 
that he showed signs of holding his own with regard to the 
post-traumatic stress disorder.  When he was seen in early 
January 1997 it was noted that he was residing with his son 
and would soon move to live with his aged mother and that he 
had definitely benefited from the change in his living 
circumstances.  

The statements from the individuals who were with the veteran 
shortly before his death also do not reflect any signs of 
depression or anger, or indications that the veteran was 
contemplating suicide at that time.  Thus, the evidence does 
not reflect any suicidal ideation by the veteran near the 
time of his death.  Although Dr. Eng indicated in October 
1999 that the tie of suicidal ideation and car or motorcycle 
accidents was not unusual for Vietnam veterans diagnosed with 
post-traumatic stress disorder, he did not specifically 
relate the veteran's motor vehicle accident to his 
post-traumatic stress disorder.  The circumstances of the 
accident, as described by several witnesses, would appear to 
be inconsistent with a suicide attempt.  Simple loss of 
control was described, rather than any action which could be 
interpreted as a deliberate effort to collide with a fixed 
object or another vehicle.  The veteran's judgment and 
facilities were apparently unimpaired-no witness had noted 
anything unusual about his mental state immediately before 
the accident and a toxicology study was negative for any 
drugs or alcohol.  The Board would also observe that there 
was a passenger in the vehicle at the time, a circumstance 
which would normally be inconsistent with a suicide attempt.  
Unfortunately, the passenger in the veteran's vehicle at the 
time of the accident has no recollection of the circumstances 
immediately surrounding the accident, so the Board has been 
unable to benefit from any insight on her part.  

In the Board's judgment, the argument that the veteran's 
accident was a suicide attempt, or otherwise related to his 
PTSD is purely speculative and unsupported by the record.  
The prior record of suicide attempts and accidents is not 
sufficient to establish that the veteran's fatal January 1997 
automobile accident was a result of suicide due to his 
service connected post-traumatic stress disorder or was 
otherwise related to the  post-traumatic stress disorder.  
Accordingly, under the circumstances, it follows that 
entitlement to service connection for the cause of the 
veteran's death would not be in order.  38 U.S.C.A. §§ 1110, 
1310; 38 C.F.R. §§ 3.310, 3.312.  

The Board has carefully reviewed the entire record with 
regard to the appellant's claim for service connection for 
the cause of the veteran's death; however, the Board does not 
find the evidence to be so evenly balanced that there is 
doubt as to any material issue regarding that matter.  
38 U.S.C.A. § 5107.

With regard to the appellant's claim for dependency and 
indemnity compensation benefits under the provisions of 
38 U.S.C.A. § 1318, the 100 percent rating for the veteran's 
service connected post-traumatic stress disorder had been in 
effect since November 1994, a period of slightly more than 
two years prior to his death.  Prior to that time the 
combined rating for his service connected disabilities had 
been 40 percent.  Neither the appellant nor her 
representative has contended that the veteran was entitled to 
a 100 percent rating for his service connected post-traumatic 
stress disorder prior to November 1994.  Carpenter v. West, 
11 Vet. App. 140 (1998).  Furthermore, in light of the fact 
that service connection had been established for the PTSD 
since 1986, and prior ratings have not been questioned, there 
is no basis for further considering whether the veteran was 
entitled to receive a total rating for ten years on any 
hypothetical basis or by reason of clear and unmistakable 
error in pertinent past ratings.  Marso v. West, 13 Vet. 
App. 260 (1999).  

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case the 
appellant has not submitted any medical opinion or other 
evidence which supports her claim for dependency and 
indemnity compensation benefits under 38 U.S.C.A. § 1318.  On 
the basis of the evidence of record, the claim may not be 
considered well grounded.  Since the claim is not well 
grounded, it must accordingly be denied.  Grottveit v. Brown, 
5 Vet. App. 91 (1993); Edenfield v. Brown, 8 Vet. App. 384 
(1995).  

Although the Board has considered and disposed of the 
appellant's claim for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 on a ground different from that of 
the regional office; that is, whether the claim is well 
grounded rather that whether she is entitled to prevail on 
the merits, the appellant has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the regional office afforded the appellant greater 
consideration than the claim warranted under the 
circumstances, Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the regional office for 
consideration of the issue of whether the claim is well 
grounded would be pointless and in light of the law cited 
above, would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92.  To submit a well-grounded 
claim, the appellant would need to offer competent evidence, 
such as a medical statement, that the veteran was entitled to 
a 100 percent rating for his service connected post-traumatic 
stress disorder for 10 or more years prior to his death.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is not established.  Entitlement to 
dependency and indemnity compensation benefits under 
38 U.S.C.A. § 1318 is not established.  The appeal is denied.  


		
      ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

